This is a bill in equity brought to redeem certain mortgages and is before the court on an appeal from the decree of the sitting Justice sustaining the bill.
The sitting Justice entered the following decree:
“This case came on to be heard, and was fully heard and argued by counsel, and thereupon and in consideration thereof it is ordered adjudged and decreed as follows:
That said bill be sustained.
That the mortgages described in said bill are cancelled by the tender of the money due thereon, it being the sum of nine hundred *553and ten dollars, which tender has been-paid into court, and that the defendant, the administratrix of said estate, be and hereby is required to accept said sum, and to release and discharge all of said mortgage.
That the plaintiff recover her costs in said proceeding to be taxed by the Clerk.”
The points raised at the hearing and the facts in issue are all stated with precision in the finding of facts. The sitting Justice had an opportunity to weigh the testimony and pass upon its credibility at the hearing. That advantage is denied the court sitting as a Law Court. It remained for the court to examine the record, independently, and in view of the arguments of counsel on the one side and the other. This duty we have performed carefully, and our conclusion is that the appellant has not sustained the burden imposed upon her. It does not appear that the findings of the sitting Justice are clearly wrong.
The decree appealed from must be affirmed. Bill sustained. Decree in accordance with this rescript. A. S. Littlefield, for plaintiff. White & Carter, for respondent.